Citation Nr: 1402684	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling prior to July 27, 2006, and as 20 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for lower extremity radiculopathy. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative disc disease of the lumbar spine with a 10 percent evaluation from July 9, 2004 and a 20 percent evaluation from July 27, 2006.  The decision also granted service connection for radiculopathy of the left lower extremity with a 10 percent evaluation from November 25, 2008.  The Veteran appealed the evaluations assigned.

The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the question of entitlement to a TDIU was raised by the evidence of record.

In March 2009, the RO denied a claim for service connection for right lower extremity radiculopathy.  The Veteran did not perfect an appeal of this issue and the RO closed the appeal.  Thus, this issue is not before the Board. 

The Veteran testified at hearings before the RO's Decision Review Officer (DRO) in January 2006 and March 2011; transcripts of those hearings are of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to July 27, 2006, the Veteran's degenerative disc disease of the lumbar spine resulted in complaints including limitation of motion, pain, and muscle spasms requiring epidural and/or intramuscular injections.

2.  The Veteran's degenerative disc disease of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less; nor is there competent and credible evidence of incapacitating episodes having a total duration of at least 4 weeks.

3.  The Veteran's radiculopathy of the left lower extremity is productive of mild, but not moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  From July 9, 2004, the criteria for a 20 percent rating for degenerative disc disease of the lumbar spine have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a rating in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, and records from the Social Security Administration (SSA).  

In January 2006 and March 2011, the Veteran was afforded hearings before an RO Decision Review Officer (DRO) in which he presented oral argument in support of his initial claim for service connection and his appeal for a higher rating, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues to the Veteran, and relevant testimony concerning his symptomatology and functional impairment was elicited.  Neither the Veteran 
nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not indicated the existence of additional pertinent evidence.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, the Veteran indicated in 2013 that he had no further evidence to submit.


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

A.  Back Disability 

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine warrants a rating higher than 10 percent prior to July 2006 and higher than 20 percent thereafter. 

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Alternatively, the Veteran's lumbar disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), Diagnostic Code 5243.  Under this Code, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent evaluation requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that a higher 20 percent evaluation is warranted from the July 9, 2004 effective date of the grant of service connection.

The treatment records and the July 2006 VA examination do not reveal forward flexion was limited to worse than 75 degrees at any time, nor was the combined range of motion 120 degrees or less.  However, private treatment records from Dr. Ozborn dating from 2003 through 2006 reflect flare-ups of back pain requiring intramuscular injections for pain.  Additionally, although muscle spasms affecting spinal contour were not shown, muscle tightness across the back was noted during this period.  

Resolving all doubt in favor of the Veteran, the Board finds the Veteran's lumbar spine degenerative disc disease more nearly approximates the criteria for a 20 percent rating from the date of the award of service connection.  38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5243.  In this regard, the subjective complaints, objective findings, and need for repeated injections reflect a disability picture more consistent with the higher 20 percent rating, when considering the factors set forth in DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  

However, a rating in excess of 20 percent is not warranted at any time during the course of the appeal.  

Initially, the Board notes that there is no medical evidence of ankylosis of the thoracolumbar spine during the course of the appeal.  Thus, a higher rating cannot be assigned on that basis.

Moreover, at no time has the evidence revealed forward flexion of the lumbar spine limited to 30 degrees or less.  In this regard, although private treatment records from Dr. Ozborn and VA treatment records at times mention decreased motion, they do not provide range of motion measurements, nor suggest the limitation of motion is consistent with flexion limited to 30 degrees or less.  VA examination in July 2006 noted forward flexion to 75 degrees.  Repetitive motion did not change the degree of motion.  VA examination in November 2008 noted forward flexion to 40 degrees.  There was no change on forward flexion on repetition.  VA examination in May 2010 revealed forward flexion of 60 degrees with pain at 40 degrees.  Forward flexion following repetition improved to 70 degrees.  

The treatment records reflect continuing complaints of pain, flare-ups and continued injections by Dr. Ozborn.  However, neither the treatment records nor VA examination reports reflect functional impairment that more nearly approximates forward flexion limited to 30 degrees to support a higher 40 percent rating under the General Rating Formula, even considering the Veteran's subjective complaints.  See Mitchell, supra.  

The Board has also considered whether a higher rating could be assigned under the IVDS formula based on incapacitating episodes.  As the Veteran is rated as 20 percent disabled under the General Rating Formula.  To receive a higher rating based on IVDS formula, the competent and credible evidence must reflect incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of a total duration of at least 4 weeks.  

The Veteran and his wife allege that the Veteran suffers from incapacitating episodes requiring physician prescribed bed rest.  On VA spine examination in July 2006, the Veteran reported having had two episodes of physician prescribed bed rest, which were followed by epidural injections.  On the November 2008 VA examination the Veteran reported that bed rest relieved the pain and that he was required, by a physician, to seven consecutive days of bed rest.  In March 2011, the Veteran's wife submitted a written statement noting that one week and then two days week thereafter, bed rest had been prescribed by the family doctor.  However, review of the corresponding treatment record from Dr. Ozborn reveals that he was actually told to stay off his feet, rest several hours a day, and not do any form of physical activity for the next few days.  He then stated that after 3 to 4 days the Veteran can start to walk a great deal but a couple of days a week should take it easy and not over stress the situation as his nerve root irritation is easily inflamed.  He was cautioned not to put any undo stress and to rest when the condition flared up.  The Veteran's wife submitted another written statement in June 2012 reiterating that he was prescribed bed rest by the family doctor to include one week and then two days a week thereafter.  

An unsigned letter from Dr. Ozborn dated in June 2012 noted that the Veteran complained of low back pain.  The physician noted that the Veteran continued to have to be on bed rest from time to time, due to pain.  

Review of Dr. Ozborn's treatment records, however, do not reflect that at any point the physician recommended bed rest.  The March 2011 report, which the Veteran's wife suggests is a prescription for bed rest for 7 days with 2 days of bed rest thereafter actually does not reveal that bed rest is required.  Indeed, it merely noted he should be off his feet for 3 to 4 days for several hours and refrain from physical activity.  It was noted he could start walking a great deal but should make a point of taking it easy a couple of days a week.  Such does not support a finding that bed rest was prescribed for 7 days then for 2 days every week thereafter.  Additionally, the unsigned letter from Dr. Ozborn does not reflect prescribed weekly bedrest, and does not otherwise indicate the dates or duration of the "time to time" bed rest.  Again, his treatment records do not actually reflect that actual bed rest was prescribed.  

In sum, the Board finds the most persuasive evidence indicates the Veteran has not suffered from incapacitating episodes of disc disease totaling a period of at least 4 weeks during the course of a year.  The Board concludes that the medical findings on examination and treatment reports are of greater probative value than the Veteran's and his wife's allegations regarding the severity of his lumbar spine disability.  Accordingly, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's lumbar disc disease during the course of the claim.  

As a final matter, the Board notes that the Veteran is separately rated for radiculopathy of the left lower extremity, and the claim for service connection for radiculopathy of the right lower extremity has been denied by the RO and is not before the Board.  There are no other neurological disabilities which have been attributed to the Veteran's lumbar spine disability by a medical professional.  In this regard, the February 2012 VA examiner found that the Veteran did not suffer from any neurologic abnormalities.  The competent evidence does not show any objective neurologic abnormalities associated with the low back disability so as to warrant a separate evaluation.

B.  Radiculopathy

The Veteran's radiculopathy of the left lower extremity has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild incomplete paralysis.

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The Board notes that the terms "slight," "moderate" and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Upon review of the record, the Board finds the Veteran's left lower extremity radiculopathy is no more than mild and is adequately addressed by the 10 percent rating presently assigned.  

In this regard, the November 2008 examination revealed 4/5 in motor strength 
and decreased pain sensation of the left lower extremity.  The May 2010 examination noted intermittent pain radiating down the posterior leg.  A March 2011 letter from Dr. Ozborn notes that the Veteran's lumbar spine pain continued to radiate primarily into the left side and was associated with rigid muscles and aching in the lower back. 

At his DRO hearing in March 2011, the Veteran stated that he experienced shooting pain down his left leg which caused tingling and numbness like the foot is falling asleep.  

The Veteran underwent a VA neurological examination in June 2011.  The examiner reported decreased sensation to pin prick along the lateral left leg.  Motor strength was 5/5.  He had a normal gait and station with fair heel/toe walk.  Tandem gait required him to hold on to something.  The examiner's assessment was mild incomplete sensory loss on the left L5/S1 distribution.

The Veteran underwent a VA neurological examination in January 2012.  The examiner noted no pain, paresthesias or numbness in the left lower extremity.  The examiner noted that the Veteran's vibration sense was mildly impaired on the left side.  All tested nerves in the left lower extremity measured normal.  On February 2012 VA spine examination, it was noted that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  

During the course of the claim, the objective evidence has not revealed more than mild impairment resulting from the left lower extremity radiculopathy.  His motor strength has been no worse than 4/5, which was noted on the November 2008 examination.  Since that time, his motor strength has been found to be full on VA examinations.  The June 2011 examiner characterized his radiculopathy as mild, and the 2012 examiner noted only mild vibratory sense impairment.  The Board concludes that the medical findings on examination and treatment reports are of greater probative value than the Veteran's allegations regarding the severity of his radiculopathy.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left leg radiculopathy.

C.  Other considerations

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria, with consideration of the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 



ORDER

From July 9, 2004, entitlement to a 20 percent rating for degenerative disc disease of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU has been raised by evidence of record, and therefore must be addressed on remand. 

At VA spine examinations it was reported that the Veteran had to retire due to 
his back problem.  It was noted that the Veteran was a teacher and school superintendent.

The Veteran submitted a letter dated in February 2013 from L.Z., the principal of the school he taught at from 2004-2005.  L.Z. indicated that the Veteran had resigned from teaching due to his severe back condition.  Also, the Veteran submitted a letter from Dr. Ozborn dated in February 2013, which reflected that the Veteran had retired due to severe back and leg pain.  The private physician stated that it was his opinion that the Veteran could not obtain and maintain gainful employment due to his severe back condition.  

The Veteran has not received notice pursuant to the VCAA concerning a claim for a TDIU.  Such should be accomplished on remand.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After the above has been completed to the extent possible, the RO/AMC should adjudicate the claim for a TDIU, to include referral for extraschedular consideration if deemed necessary.  If additional development is necessary, such as obtaining a medical opinion as to whether the Veteran is unemployable due to his service-connected disability, such should be accomplished.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


